Sognier, Judge.
Appellants were convicted in a joint trial of motor vehicle theft, kidnapping and armed robbery, and they appeal on the general grounds.
The evidence disclosed that on December 4,1979 Criswell and Fleming were inmates at the State Prison in Reidsville, Georgia. They were being returned from a hospital in Augusta, Georgia in a prison van with 10 other prisoners when one of the prisoners pulled a gun and forced the guards to stop. The guards’ weapons were taken by Fleming and the guards were handcuffed to the other prisoners. Fleming then drove down a dirt farm road where the guards and seven of the prisoners were handcuffed together around a tree. Criswell searched the two guards and took their money, billfolds, two pocket knives and other personal items. Five prisoners, including appellants, then drove off in the van, which was found abandoned near Dublin, Georgia, later the same evening. The van and one of the guard’s pistol were owned by the State of Georgia; the remaining items taken were personal property of the two guards. The prisoners had no authority to take the van or any of the other items, all of which were taken at gunpoint.
Criswell and Fleming both made judicial confessions relating to their specific participation in the commission of these offenses with the other three prisoners involved.
Appellants argue on appeal that they were not involved personally in each offense charged against them. However, the evidence disclosed that they intentionally aided and abetted the other three prisoners in the commission of all offenses of which they were convicted. Thus, appellants were parties to the crimes and equally guilty with the principals. Bell v. State, 156 Ga. App. 190 (274 *525SE2d 153) (1980). We find that a rational trier of fact could find from the evidence adduced at trial proof of each appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
Decided November 23, 1982.
Robert Simmons Lanier, Jr., for appellants.
J. Lane Johnston, District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.